Title: To James Madison from John Francis Mercer, 4 June 1803
From: Mercer, John Francis
To: Madison, James


Sir.
Council Chamber Annapolis June 4. 1803
I have just received a Letter from Mr. Samuel Chase, who informs me that he had that moment one from Mr. Pinkney dated the 10. of April, covering a Copy of the Lord Chancellor’s order of the first of April dismissing the Bill of the Assignees of the State of Maryland, on which occasion the Chancellor stated as the Ground of dismissal that the King was intitled to the Stock as bona vacantia in right of his Crown adding that there was no such body as the old Government of Maryland. Mr. Chase by mistake does not inclose the Copy of the order and it does not appear from his letter that the Accountant is yet directed to transfer any of the Funds.
Mr. Chase adds that Mr. Clapham the Agent of the Assignees of the State has received a Letter from his father which mentions that the Hanburys would shortly receive their Money, and that the balance would be paid to the Agent of the State of Maryland.

In this critical situation we wait with anxious expectation for farther intelligence which cannot fail of being decisive, if Sir you have any information from Mr. King on the subject, or should shortly receive such, the communication cannot fail of being highly interesting to this Executive. I have the honor &c.
John. F. Mercer
 

   
   Letterbook copy (MdAA: Executive Letter Book).



   
   Vacantia bona: “In the civil law, goods without an owner, or in which no one claims a property” (Black’s Law Dictionary [6th ed.], p. 1548).



   
   See Rufus King to JM, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:566–67).


